Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-21-00370-CR

                               IN RE Lawrence BURLESON, Relator

                                          Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: September 22, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 1, 2021, relator Lawrence Burleson filed a petition for writ of mandamus.

We may issue writs of mandamus when “agreeable to the principles of law regulating those writs.”

TEX. GOV’T CODE ANN. § 22.221(b). For mandamus, a relator has the burden to file a petition and

record showing the trial court abused its discretion and no adequate appellate remedy exists. In re

State ex rel. Ogg, 618 S.W.3d 361, 363 (Tex. Crim. App. 2021) (orig. proceeding). After

considering the petition and the attached record, we conclude relator has not satisfied the

requirements for issuing writs of mandamus. See TEX. R. APP. P. 52.8(a). Accordingly, we deny

the petition.

                                                      PER CURIAM

DO NOT PUBLISH

1
 This proceeding arises out of Cause No. 2019CR11800, styled State of Texas v. Burleson, pending in the 186th
Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.